Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Applicants’ Claim Amendment dated 11/01/2021 
2.	Claim 1 was cancelled.
	New claims 2-21 were added.  
	New claims 2 (see paragraphs [00045], [00066], [00069], [00082]-[00089] of the specification as originally filed and see also paragraph [0080] of US PG PUB 2017/03623721, hereinafter referred to as “US ‘372”), 3 (see paragraphs [0096]-[0097] of US ‘372), 4 (see paragraphs [0096] and [0097] of US ‘372), 5 (see paragraph [00045] of the specification as originally filed), 6 (see paragraph [0079] of US ‘372), 7 (see paragraph [0096] of US ‘372), 8 (see paragraph [0097] of US ‘372), 9 (see paragraphs [0054], [0085], and [0088] of US ‘372), 10 (see paragraphs [00045], [00066], [00069], [00082]-[00089] of the specification as originally filed and see also paragraphs [0080] and [0097] of US ‘372), 11 (see paragraphs [0096]-[0097] of US ‘372), 12 (see paragraphs [0096]-[0097] of US ‘372), 13 (see paragraph [00045] of the specification as originally filed), 14 (see paragraphs [0096]-[0097] of US ‘372), 15 (see paragraphs [0096]-[0097] of US ‘372) , 16 (see paragraphs [00045], [00066], [00069], [00082]-[00089] of the specification as originally filed and see also paragraph [0080] of US ‘372), 17 , 18, 19 (see paragraph [00045] of the specification as originally filed), 20 (see paragraphs [0096]-[0097] of US ‘372), and 21 (see paragraphs [0096]-[0097] of US ‘372), are supported by the original application.

	Accordingly, this action is properly made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
3.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, and 13-20 of U.S. Patent No. 10,526,437 (hereinafter referred to as “the patent”). 
	The claims of the patent, like the claims of the present application, are directed to methods for preparing a crosslinked thermoset open cell shape memory polymer foam comprising forming the crosslinked thermoset open cell shape memory polymer foam from a crosslinked polyurethane polymer, the crosslinked polyurethane polymer comprising the reaction product of (a) at least one aliphatic diisocyanate monomer and at least one aliphatic hydroxyl containing monomer with a functionality greater than 2, wherein the at least one aliphatic diisocyanate monomer includes isocyanate groups to meet and react with hydroxyl groups of the at least one aliphatic hydroxyl containing monomer (Compare claim 1 of the patent with claim 2 of the present application).  The claims of the patent and the present application also recite that the at least one aliphatic diisocyanate monomer incudes at least one of octamethylene 
	While the claims of the patent specify their aliphatic hydroxyl containing monomer as being symmetric, the claims of the present application do not.  Nevertheless, the claims of the present application do broadly recite the presence of aliphatic hydroxyl containing monomer inclusive of both non-symmetric and symmetric aliphatic hydroxyl containing monomer for the purposes of preparing a crosslinked polyurethane polymer for crosslinked thermoset open cell shape memory polymer foam.  Thus, it would have been obvious to one of ordinary skill in the art to employ aliphatic hydroxyl containing monomer, inclusive of those that are non-symmetric and symmetric, for the purposes of preparing a crosslinked polyurethane polymer for crosslinked thermoset cell shape memory foam. 
Double Patenting II

	The claims of the patent and the present application are directed to crosslinked thermoset open cell shape memory foam prepared from the steps of providing a crosslinked polyurethane polymer comprising the reaction product of (a) at least one aliphatic diisocyanate monomer and at least one aliphatic hydroxyl containing monomer with a functionality greater than 2, wherein the at least one aliphatic diisocyanate monomer includes isocyanate groups to meet and react with hydroxyl groups of the at least one aliphatic hydroxyl containing monomer (Compare claim 1 of the patent with claims 2 and 16 of the present application).  The claims of the patent and the present application also recite that the at least one aliphatic diisocyanate monomer incudes at least one of octamethylene diisocyanate, hexamethylene diisocyanate (HDI), pentamethylene diioscyanate, tetramethylene diisocyanate, trimethyl hexamethylene diisocyanate, trimethylene diisocyanate, ethylene diisocyanate, methylene diisocyanate, dicyclohexylmethane-4,4’-diisocyanate, or combinations thereof; and the at least one aliphatic hydroxyl containing monomer including at least one of N,N,N’,N’-tetrakis (2-hydroxypropyl)ethylenediamine (HPED), triethanol amine (TEA), N,N,N’,N’-tetrakis(2-hydroxylethyl)ethylenediamine (HEED), trimethylolpropane ethoxylate, glycerol, polycaprolactone triol, pentaerythritol, hexamethylolmelamine, or combination thereof (Compare claims 3 and 17-18 of the present application with claims 2 and 4 of the patent).  The claims of the patent also recite that the mole ratio of the isocyanate groups to the hydroxyl groups is 1:1 which is close to the presently claimed mole ratio of less than 1:1 for the purposes for preparing polyurethane polymer (Compare claim 3 of the patent with claims 5, 13, and 19 of the present application).  A prima 
	While the claims of the patent specify their aliphatic hydroxyl containing monomer as being symmetric, the claims of the present application do not.  Nevertheless, the claims of the present application do broadly recite the presence of aliphatic hydroxyl containing monomer inclusive of both non-symmetric and symmetric aliphatic hydroxyl containing monomer for the purposes of preparing a crosslinked polyurethane polymer for crosslinked thermoset open cell shape memory polymer foam.  Thus, it would have been obvious to one of ordinary skill in the art to employ aliphatic hydroxyl containing monomer, inclusive of those that are non-symmetric and symmetric, for the purposes of preparing a crosslinked polyurethane polymer for crosslinked thermoset cell shape memory foam.

Claim Objections
5.	Claim 21 is objected to because of the following informalities:  
	As to Claim 21: The applicants are advised to add a comma (,) between “triethanolamine (TEA)” and “glycerol” listed in claim 21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 11: As recited, it is not clear whether the particular aliphatic hydroxyl containing monomers listed in claim 11 (e.g., N,N,N’,N’-Tetrakis (2-hydroxypropyl) ethylenediamine” or triethanol amine) are in lieu of or in addition to the “polycaprolactone triol” recited in claim 10, on which claim 11 depends from. 
Clarification in the next response will be helpful to better ascertaining the scope of this claim.
	Accordingly, the scope of this claim is deemed indefinite.

Response to Applicants’ Arguments in their Remarks filed 11/01/2021
7.	The applicants at Page 1 of their Remarks state that the present application is now in condition for allowance.  However, this statement is rendered moot since the present application is not allowable due to rejections made in this present action for the reasons set forth above.     

Correspondence

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Serial no. 15/676,704 corresponds to published application, i.e., US 2017/0362372.  The original disclosure of US 2017/0362372 is incorporated in the original specification (see Paragraph [0001]).